MEMORANDUM***
Petitioner Benjamin Sanchez-Pacheco appeals from the district court’s denial of his § 2255 petition, arising from his conviction on methamphetamine-related charges. We affirm.
Petitioner’s counsel was not deficient in failing to move for recusal of the trial judge. See Strickland, v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984) (setting forth two-part test for determining whether petitioner received ineffective assistance of counsel). Counsel made a reasoned and reasonable tactical decision in advising Petitioner to have a bench trial and to do so before this judge.
Additionally, even if counsel’s performance was somehow deficient, Petitioner cannot demonstrate prejudice, the second part of the Strickland test. A recusal motion probably would not have been successful. The knowledge of Petitioner’s initial wish to plead guilty was acquired in the judge’s judicial capacity. See United States v. Monaco, 852 F.2d 1143, 1147 (9th Cir.1988) (noting that a party cannot attack a judge’s impartiality based on information learned while acting in the judge’s official capacity). Moreover, there is no evidence of a deep-seated antagonism that would have made fair judgment impossible. See Liteky v. United States, 510 U.S. 540, 555, 114 S.Ct. 1147, 127 L.Ed.2d 474 (1994) (stating standard).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.